Case 2:19-cv-01083-FMO-AGR Document 16 Filed 08/13/19 Page 1 of 2 Page ID #:54



  1   MARWAN R. DAHER
  2   mdaher@sulaimanlaw.com
      SULAIMAN LAW GROUP, LTD.
  3   2500 South Highland Avenue, Suite 200
  4   Lombard, IL 60148
      Telephone: (630) 575-8181
  5   Facsimile: (630) 575-8188
  6   Attorney for Plaintiff

  7

  8                          UNITED STATES DISTRICT COURT

  9                        CENTRAL DISTRICT OF CALIFORNIA

 10

 11    HECTOR M. ORTEGA,                       Case No. 2:19-cv-01083-FMO-AGR

 12                      Plaintiff,            STIPULATION DISMISSAL WITH
                                               PREJUDICE
 13          v.

 14
       SMARTPAY LEASING, LLC,
 15
                         Defendant.
 16

 17

 18
             AGREED STIPULATION OF DISMISSAL WITH PREJUDICE
 19
            IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff
 20

 21   HECTOR M. ORTEGA and the Defendant SMARTPAY LEASING, LLC through
 22   their respective counsel that the above-captioned action is dismissed, with prejudice,
 23
      pursuant to Federal Rule of Civil Procedure 41. Each party shall bear its own costs and
 24

 25   attorneys’ fees.
 26

 27

 28
                                                 1
Case 2:19-cv-01083-FMO-AGR Document 16 Filed 08/13/19 Page 2 of 2 Page ID #:55



  1   Dated: August 13, 2019                        Respectfully Submitted,
  2   HECTOR M. ORTEGA                              SMARTPAY LEASING, LLC
  3
      /s/ Marwan R. Daher                           /s/ Goli Mahdavi (with consent)
  4   Marwan R. Daher                               Goli Mahdavi
      Counsel for Plaintiff                         Counsel for Defendant
  5   Sulaiman Law Group, LTD                       Bryan Cave Leighton Paisner
  6                                                 LLP
      2500 S. Highland Ave., Ste. 200               3 Embarcadero Center, 7th Floor
  7   Lombard, Illinois 60148                       San Francisco, California 94111
      Phone: (630) 575-8181                         Phone: (415) 675-3400
  8
      mdaher@sulaimanlaw.com                        goli.mahdavi@bclplaw.com
  9   Attorney for Plaintiff                        Attorney for Defendant
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                            2
